Upon an affidavit framed under § 10-1704, Burns' 1942 Replacement, § 2467, Baldwin's 1934, appellant in a trial without a jury was found guilty of embezzlement, fined and sentenced to imprisonment for sixty days in the Indiana State Farm. In this appeal he questions the sufficiency of the evidence to sustain the finding. His argument is based upon the premise that thecorpus delicti was proved only by extra-judicial confession. This premise is not supported by the record.
Appellant was employed as manager of a filling station. The products sold and the proceeds thereof belonged to his employer. Records of his sales were kept *Page 600 
by appellant. An auditor checked these records and testified that they showed a shortage unaccounted for by appellant in the sum of $216.90. This testimony was independent from appellant's three separate admissions and his written confession, all made after the shortage was discovered, and, considered therewith, was sufficient to establish the corpus delicti. Griffiths v.State (1904), 163 Ind. 555, 557, 72 N.E. 563; Hunt v. State
(1939), 216 Ind. 171, 23 N.E.2d 681.
Judgment affirmed.
NOTE. — Reported in 56 N.E.2d 493.